Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 7-8, 10-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U,S. Patent No. 20120174865 to Choi et al. in view of U.S. Patent Pub. No. 2016/0281211 to Beck et al.
Regarding claims 1, 11-13:  Choi et al. disclose an evaporation source substantially as claimed and comprising:  a support (see, e.g., Figs. 1-2A and 4, 111); a group of nozzles (113) and a housing (112, 114 and 116) both disposed on the support, wherein the housing comprises an evaporation opening (opening between 114 structures), wherein the housing further comprises at least two plates (vertical plate portions 114a and 114b) disposed opposite each other, each of the at least two plates tilted (at approx. 90 degrees) with respect to a bottom surface of the support, and the at least two plates define an evaporation cavity in a direction from the support to the evaporation opening, and the group of nozzles and the evaporation opening are configured to communicate with each other via the evaporation cavity.
However, Choi et al. fail to disclose the at least two plates define an evaporation cavity which has a tapered shape in a direction perpendicular to a bottom surface the support, the evaporation cavity is located between the group of nozzles and the evaporation opening in a direction perpendicular to a bottom surface of the support.
Beck et al. disclose the provision of a plurality of plates forming a housing (Figs. 6A-B, 610 on sides) surrounding a nozzle (120), the at least two plates define an evaporation cavity which has an adjustable angle, tapered shape in a direction perpendicular to a bottom surface of a support (bottom 610, the evaporation cavity is located between the nozzle and the evaporation opening in a direction perpendicular to the bottom surface of the support  the purpose of providing insulation and also expediting heat transfer therefrom (see, e.g., abstract, paras. 16, 21, 23-29, 56).  An end of the one of the at least two plates is pivotally connected with an outer wall of a support (bottom 610), so that the end of the one of the at least two plates is rotated around a joint.

    PNG
    media_image1.png
    390
    531
    media_image1.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided at least two plates define an evaporation cavity which has an adjustable angle, tapered shape in a direction perpendicular to a bottom surface of a support (bottom 610, the evaporation cavity is located between the nozzle and the evaporation opening in a direction perpendicular to the bottom surface of the support in Choi et al. in order to provide insulation and also expedite heat transfer therefrom as taught by Beck et al. 
With respect to claim 2, in Choi et al., the least two plates are disposed on opposite sides of the group of nozzles to form the evaporation opening in a spray direction of the group of nozzles.  See aforementioned figures.
With respect to claim 3, the housing may comprises four plates (114a-b as disclosed above and also horizontal plate portion 114 and vertical plate portion 114c), the four plates surround the group of nozzles to form the evaporation opening in the spray direction of the group of nozzles.
Regarding claims 7-8, modified Choi et al. disclose the device substantially as claimed and as described above.
However, Choi et al. fail to disclose a protection layer of at least one of ceramic or metal disposed on a side of one of the at least two plates toward the group of nozzles.
Beck et al. disclose the provision of a plurality of plates (Fig. 4A-B, 410) surrounding an evaporation source (220) and nozzle (120), wherein at least one plate layer can be considered the housing/one of the at least two plates and another plate layer can be considered the protective coating, for the purpose of enabling insulation that decreases or substantially prevents heat loss from the evaporation source (see, e.g., 45-46 and 50-55).

With respect to claim 10, in modified Choi et al., a cooling plate (116) is disposed on each of the at least two plates away from the group of nozzles, and the cooling plate will necessarily be provided with a coolant.
With respect to claim 14, in Choi et al., the group of nozzles comprises a plurality of nozzles.
With respect claim 15, in Choi et al., the group of nozzles are a linear nozzle (i.e. they are configured in a linear configuration).
Regarding claim 16, as can be seen in Fig. 4 of Choi et al., the evaporation source may be part of an evaporation coating equipment.  Also see details of prior art described above.
With respect to claim 17, in Choi et al., the at least two plates are disposed on opposite sides of the group of nozzles to form the evaporation opening in a spray direction of the group of nozzles.
With respect to claim 18, in Choi et al., the housing may comprise four plates (114a-b as disclosed above and also horizontal plate portion 114 and vertical plate portion 114c), the four plates surround the group of nozzles to form the evaporation opening in the spray direction of the group of nozzles.
With respect to claim 21, in Beck et al., as detailed above, various portions of 610 may be considered plates that are tilted with respect to the bottom surface of the support and extend to the evaporation opening to define the evaporation cavity.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. and Beck et al. as applied to claims 1-3, 7-8, 10-18 and 21 above, and further in view of U.S. Patent Pub. No. 2008/0221346 to Miyakawa.
Choi et al. and Beck et al. disclose the apparatus substantially as claimed and as described above.
However, Choi et al. and Beck et al. fail to disclose each of the two plates comprises a cavity, a heater disposed in the cavity, the heater is at least one of an electric heater and a microwave heater.
Miyakawa teaches providing a housing/plates (Fig. 5A-6, 303) surrounding an evaporation source (302a) wherein the housing/plates comprise an embedded, electric heating element (embedding the heating element necessarily provides a cavity) for the purpose of preventing adherence of the evaporated material to the housing/plates (see, e.g., paras. 106-109).  Examiner also notes that the court have ruled an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided an embedded, electric heating element in a cavity of the plate of the at least two plates in modified Choi et al. in order to prevent adherence of the evaporated material to the housing/plates as taught by Miyakawa.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Although, the relied upon prior art remains the same as in the previous office action, the art has been applied differently and the rejection modified to address the modified claim language.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP Patent Pub. No. 2013/0068160 discloses various shaped evaporation cavities, including tapered.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716